Order filed August 14, 2014.




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-14-00367-CV
                                    ____________

                       DONTERIAN G. HECTOR, Appellant

                                         V.

            ECONOMY MUD PRODUCTS COMPANY, Appellee


                       On Appeal from the 334th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2012-36539

                                     ORDER

      Appellant’s brief was due July 28, 2014. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before September 15,
2014, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM